NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

In the Matter of: MARGARET ALLEN               No.    17-55485
RAWSON,
                                               D.C. No. 8:16-cv-01694-DSF
              Debtor,

                                               MEMORANDUM*
MARGARET ALLEN RAWSON,

       Plaintiff - Appellant,

 v.

PEGGY CAIN; et al.,

       Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                            Submitted August 10, 2018**
                               Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and EZRA,*** District
Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
      Margaret Allen Rawson, a Chapter 7 debtor, appeals the district court’s

order affirming the bankruptcy court’s summary judgment order denying Rawson a

discharge in bankruptcy. We have jurisdiction under 28 U.S.C. § 158(d), and we

affirm.

      1. We review a district court’s decision on appeal from a bankruptcy court

de novo. In re Saxman, 325 F.3d 1168, 1172 (9th Cir. 2003). “We independently

review the bankruptcy court’s decision and do not give deference to the district

court’s determination.” Id. (quoting Preblich v. Battley, 181 F.3d 1048, 1051 (9th

Cir. 1999)). We review a bankruptcy court’s grant of summary judgment de novo.

In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008). The summary judgment

standard established in Federal Rule of Civil Procedure 56 applies in adversary

proceedings before the bankruptcy court. Id. Summary judgment will be granted

if, viewing the evidence in the light most favorable to the nonmoving party, there

is no genuine dispute as to any material fact such that the moving party is entitled

to judgment as a matter of law. Id.

      2. The only issue on appeal is whether Rawson had the intent to hinder,

delay, or defraud her creditors: Peggy Cain, Jeffrey Cain, and Heli Ops

International, LLC (collectively, the “Cains”). If she did, pursuant to 11 U.S.C. §

727(a)(2), she is not entitled to a discharge. See In re Lawson, 122 F.3d 1237,

1240 (9th Cir. 1997). Because section 727(a)(2) is written in the disjunctive, a


                                          2
denial of discharge “need not rest on a finding of intent to defraud.” In re

Bernard, 96 F.3d 1279, 1281 (9th Cir. 1996). “Intent to hinder or delay is

sufficient.” Id. Here, there is no genuine dispute that Rawson acted with intent to

hinder or delay. Rawson admitted that she transferred money from her checking

account into her father’s checking account so the Cains “wouldn’t take all the

money that [she] was making” and “[b]ecause the Cains took all [her] money out

of [her] Bank of America accounts.” “When a debtor admits that [s]he acted with

the intent [to hinder or delay], there is no need for the court to rely on

circumstantial evidence or inferences in determining whether the debtor had the

requisite intent.” In re Adeeb, 787 F.2d 1339, 1343 (9th Cir. 1986).

         3. Although Rawson claims that she acted pursuant to the advice of her

husband’s bankruptcy attorney, attorney advice will not shield a debtor when the

debtor “knowingly acts to hinder or delay h[er] creditors.” Adeeb, 787 F.2d at

1343. Rawson also claims that she acted with the purpose of assisting her ailing

father. However, “[o]ur inquiry under section 727(a)(2)(A) is whether [Rawson]

intended to hinder or delay a creditor. If [s]he did, [s]he had the intent penalized

by the statute notwithstanding any other motivation [s]he may have had for the

transfer.” Adeeb, 787 F.2d at 1343. In short, Rawson fails to point to any evidence

that creates a genuine dispute on whether she had the intent to delay or hinder the

Cains.


                                           3
      4. Rawson also challenges the bankruptcy court’s rulings striking two

statements from the record. These statements relate to Rawson’s claims that she

transferred the funds at her father’s request and pursuant to the advice of her

husband’s attorney. However, even assuming the bankruptcy court erred in its

rulings, any error is harmless. As noted, this evidence does not genuinely dispute

that Rawson intended to hinder or delay the Cains.

      AFFIRMED.




                                          4